department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date dec sin no third party contacts ‘ uy tv bo b employer_identification_number legend g trust charity dear sir or madam this is in response to a ruling_request submitted on your behalf on date as supplemented by a further submission of date g is the creator and the non-charitable beneficiary of g charitable_remainder_trust trust a charitable_remainder_unitrust g receives quarter-annually a unitrust_amount equal to the lesser_of a the income of the trust for such year and b five percent of the net fair_market_value of the trust assets determined as of the first day of such year additionally in any year in which the income of the trust exceeds the amount described in clause b g is to receive such excess income to the extent the aggregate of the amounts paid to g in past years is less than the five percent of the net fair_market_value of the trust assets for those years the assets of the trust constitute a diversified portfolio consisting of cash and investments in mutual funds and securities of publicly traded entities none of which is controlled by g the trust terminates at g’s death at which time the assets owned by the trust will be paid to such organizations described in sec_170 sec_170 sec_2055 and sec_2522 of the internal_revenue_code as shall be designated by g in g irrevocably designated charity an organization described in sec_170 sec_170 sec_2055 and sec_2522 of the code the remainder beneficiary of a percentage of the trust assets on the same day g made a gift to charity of the same percentage of his unitrust_interest in the trust the two actions taken together effected a merger of charity’s income and remainder interests resulting in a partial_termination of the trust in favor of charity the assets distributed in_kind were fairly representative of the adjusted bases of the assets of the trust there was no arrangement or understanding with charity as to its use of the trust assets and g has no authority to direct the expenditure of the funds received g proposes the following transaction that will provide charity with additional funds g will irrevocably designate charity as the remainder beneficiary of an additional percentage which is contemplated to be less than of the trust assets and will sell to charity the same percentage of g's unitrust_interest in the trust the purchase_price of the unitrust_interest will be based on the present_value of g's right to receive for the rest of g's life quarter-annual unitrust payments from the trust on that percentage of the trust assets these two actions taken together will effect a merger of charity's income and remainder_interest resulting in an additional partial_termination of the trust in favor of charity based on these facts trust requests the following rulings that the sale by g of a portion of his unitrust_interest to charity followed by a partial_termination of the trust in favor of charity will not cause the trust to cease to be a_trust described in sec_664 and sec_664 of the code that the sale if consummated under the circumstances set forth will not constitute an act of self-dealing as defined in sec_4941 of the code sec_664 of the code provides that for purposes of sec_664 a charitable_remainder_unitrust is a_trust - a from which a fixed percentage which is not less that percent nor more than percent of the net fair_market_value of its assets valued annually is to be paid not less often than annually to one or more persons at least one of which is not an organization described in sec_170 and in the case of individuals only to an individual who is living at the time of the creation of the trust for a term of years not in excess of years or for the life or lives of such individual or individuals b from which no amount other than the payments described in sec_664 and other than qualified gratuitous transfers described in sec_664 may be paid to or for_the_use_of any person other than an organization described in sec_170 c following the termination of the payments described in sec_664 the remainder_interest in the trust is to be transferred to or for_the_use_of an organization described in sec_170 or is to be retained by the trust for such a use or to the extent the remainder_interest is in qualified_employer_securities as defined in sec_664 all or part of such securities are to be transferred to an employee_stock_ownership_plan as defined in section as defined in sec_4975 in a qualified_gratuitous_transfer as defined in sec_664 and d with respect to each contribution of property to the trust the value determined under sec_7520 of such remainder_interest in such property is at least percent of the net fair_market_value of such property as of the date such property is contributed to the trust sec_1_664-3 of the income_tax regulations provides that a_trust is not a charitable_remainder_unitrust if any person has the power to alter the amount to be paid to any named person other than an organization described in sec_170 if such power would cause any person to be treated as the owner of the trust or any portion thereof if subpart e part subchapter_j chapter subtitle a of the code were applicable to such trust sec_1_664-3 provides in part that the trust may not be subject_to a power to invade alter amend or revoke for the beneficial use of a person other than an organization described in sec_170 notwithstanding the preceding sentence the grantor may retain the power exercisable only by will to revoke or terminate the interest of any recipient other than an organization described in sec_170 in this case it is represented that under local law upon g's sale of a percentage of his unitrust_interest charity's interest in that percentage of the unitrust payment and that percentage of its interest in the remainder of the trust will merge although a partial_termination of the trust will occur trust will continue to be in the form of and to function as a charitable_remainder_unitrust within the meaning of sec_664 accordingly we rule that g's sale of a percentage of his unitrust_interest to charity will not cause trust to cease to be a_trust described in sec_664 however for purposes of this transaction g has zero basis in his unitrust_interest in trust therefore the amount of gain g must recognize under sec_1001 is the entire amount he realizes from the sale of that percentage of his unitrust_interest sec_4947 of the code provides in part that in the case of a_trust which is not exempt from tax under sec_501 not all of the unexpired interests in which are devoted to one or more purposes described in sec_170 and which has amounts in trust for which a deduction was allowed under sec_170 sec_545 sec_556 sec_642 sec_2055 sec_2106 or sec_2522 sec_4941 and sec_507 and sec_4945 shall apply as if such trust were a private_foundation sec_4941 of the code imposes a tax on any act of self-dealing between a private_foundation and a disqualified_person as defined in sec_4946 sec_4946 of the code describes a disqualified_person to include a substantial_contributor sec_53_4947-1 of the foundation and similar excise_taxes regulations provides in essence that under sec_4947 the self dealing provisions under sec_4941 and certain other private_foundation rules do not apply to amounts payable under the terms of a split-interest trust to income beneficiaries for which a charitable deduction was allowed with the creation of the split-interest trust although g is a disqualified_person within the meaning of sec_4946 of the code because he is the settlor of trust his annual distribution from trust of his unitrust_amount is not an act of self-dealing by virtue of sec_53_4947-1 of the regulations the amount g receives from the sale of his unitrust_interest is derived solely from his income right in trust accordingly we rule that g's sale of a percentage of his unitrust entitlement to charity will not be an act of self-dealing within the meaning of sec_4941 of the code except as specifically ruled above no opinion is expressed concerning the federal tax consequences of the proposed transaction described above under any other provision of the code including whether trust otherwise meets the requirements to qualify as a charitable_remainder_unitrust furthermore we express no opinion as to whether local law requirements for merger will be satisfied this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely signed gerald v sua gerald v sack manager exempt_organizations technical group
